Citation Nr: 1243019	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-32 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from April 1970 to August 1993.  He received the Navy Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for type II diabetes mellitus and hypertension.  The RO also granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective September 5, 2008.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  In May 2011, prior to the promulgation of a decision in the appeal, the RO received notification that a withdrawal of the appeal, as to the issues of entitlement to service connection for type II diabetes mellitus and hypertension, was requested.

2.  Since September 5, 2008, the Veteran has had at worst level II hearing loss in the right ear and level III hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as to the issues of entitlement to service connection for type II diabetes mellitus and hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).
2.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.85, 4.86, Diagnostic Code (DC) 6100 (2012).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In this case, a statement from the Veteran's representative was received by the RO in May 2011 in which it was stated that the Veteran intended to withdraw the appeal as to the issues of entitlement to service connection for type II diabetes mellitus and hypertension.  Because the Veteran has withdrawn the appeal as to these issues, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Higher Initial Rating

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The appeal for a higher initial rating for bilateral hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected bilateral hearing loss.

A VA audiology examiner is required to fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 454 (2007).  In Martinak, the Court held that this duty was fulfilled where the examiner recorded the Veteran's complaints that hearing loss and tinnitus interfered with sleep.  Id.  

The audiologists who conducted June 2009 and August 2011 VA examinations noted that the Veteran's hearing disabilities consisted of hearing loss and tinnitus.  During the June 2009 VA examination, the Veteran reported that as a result of his hearing disabilities he had difficulty concentrating and that there were significant effects on his occupation.  However, his hearing difficulties did not have any impacts on usual daily activities at the time.  During the August 2011 VA examination, in response to specific questioning as to the functional impacts of his hearing loss, the Veteran reported "family complaints" regarding his hearing.  Also, he explained that while he had been employed he experienced problems with hearing and understanding speech in meetings, large rooms, and on the telephone. Hence the functional effects were considered.  

The June 2009 and August 2011 VA audiological examinations also included opinions by the examiners as to the nature and severity of the Veteran's bilateral hearing loss.  For example, the examiner who conducted the June 2009 VA examination noted that the Veteran had normal to moderately severe sensorineural hearing loss in both ears.  Also, the examiner who conducted the August 2011 VA examination reported that the Veteran had sensorineural hearing loss in the frequency range of 500 to 4000 Hertz in both ears.

Additionally, both the June 2009 and August 2011 VA examination reports include pure tone audiometry tests in accordance with 38 C.F.R. § 4.85.  However, as explained below, neither examination report includes the results of a speech discrimination test because the results were unreliable.  Moreover, the puretone test results obtained during the August 2011 VA examination were noted to be invalid.  Such invalid results were due to the nature of the responses given by the Veteran on both occasions.  

The Board notes that while VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not always a one-way street).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  In this case, it is clear that the Veteran has failed to cooperate with VA examiners who have attempted to evaluate his service-connected hearing loss.  Therefore, a remand for an additional VA audiological examination is not warranted and the Board will proceed to decide this claim based on the evidence of record.

Analysis

Disability evaluations are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hearing loss is rated on the basis of examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.  38 C.F.R. § 4.85.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  Id.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing loss exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  In the latter situation, the higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Moreover, the Roman numeral designation for hearing loss of an ear may also be based only on pure tone threshold average using Table VIA when an examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties and inconsistent speech discrimination scores.  38 C.F.R. § 4.85(c).

During a September 2008 audiological examination at EarCare, P.A., the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
25
40
45
31
Left ear
15
35
65
55
43

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  It is unclear whether the speech recognition testing was conducted using the Maryland CNC test according to VA standards set by 38 C.F.R. § 4.85.  Nevertheless, using Table VI, the September 2008 examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.  Therefore, even if it is assumed that VA standards were met during the September 2008 examination, a compensable rating is still not warranted.   

During the June 2009 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
15
25
50
60
38
Left ear
25
25
55
60
41

The examiner who conducted the June 2009 VA examination noted that with respect to both ears, the Veteran's speech recognition ability was too unreliable to score.  Therefore, such scores are not included in the examination report.  Rather, the examiner recommended that only the pure tone threshold values be used to rate the Veteran's hearing loss because the speech recognition scores were inconsistent with the pure tone thresholds.  Thus, Table VIA is for consideration in this instance. Using Table VIA, the June 2009 VA examination revealed level I hearing in both ears.  Combining level I hearing for both ears according to Table VII yields a rating of 0 percent.  

During the August 2011 VA examination, the Veteran's pure tone thresholds, in decibels, were as follows:

Hertz
1,000
2,000
3,000
4,000
Average
Right ear
20
30
55
70
44
Left ear
25
45
65
65
50

The examiner who conducted the August 2011 VA examination noted that with respect to both ears, the pure tone test reliability was considered fair due to questionable responses, including hesitations, straining, and other behavioral concerns.  There were questionable changes in hearing at 2-3 kilohertz in the left ear as compared to the findings in 2009.  

Additionally, the examiner did not provide any speech discrimination scores because the Veteran presented with half word responses for speech recognition testing and demonstrated inconsistent speech recognition ability.  He missed every other word, repeated completely different words with no phoneme relation, or parts of words.  Overall, the use of speech discrimination scores was not appropriate because the speech recognition results were not consistent with pure tone findings, were completely unreliable, and were not to be used for rating purposes.  However, the Veteran did not exhibit any language issues and there was no record of cognitive impairment.

For the above reasons, Table VIA will again be used with respect to the findings during the August 2011 VA examination.  Using Table VIA, that examination revealed level II hearing in the right ear and level III hearing in the left ear.  Combining level II hearing for the right ear and level III hearing for the left ear according to Table VII yields a rating of 0 percent.  

The Veteran has expressed his belief that the severity of his hearing loss warrants a higher rating.  For example, he has reported that as a result of his hearing problems he has experienced extreme difficulty understanding the speech of family, friends, and co-workers, has experienced extreme difficulty with distinguishing voices in certain recreational and employment situations (e.g. in crowded areas, at the movies, in auditoriums, in meetings, and during telephone conferences), and has required others to repeat themselves (resulting in frustration, tension, and misunderstandings both in his personal life and at work).  He is certainly competent to report the symptoms of his hearing disability and the effects of the disability on his occupation and daily life.  However, ratings for hearing loss are determined by a mechanical application of the VA rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Thus, even if the Veteran's statements are presumed to be credible, they do not show that he meets the specific pure tone thresholds and speech discrimination percentages required for a higher schedular rating.

Application of the rating schedule to the September 2008 audiological examination and the June 2009 and August 2011 VA examinations shows that the Veteran has not met the criteria for an initial compensable rating for bilateral hearing loss at any time since the effective date of service connection.  Hence, the appeal must be denied.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.85, 4.86, DC 6100.

In reaching its decision in this appeal, the Board has resolved reasonable doubt in the Veteran's favor, where applicable.  The record does not show that the evidence is so evenly balanced as to warrant a compensable rating, nor does the evidence show that the Veteran's hearing disability more closely approximates the criteria for an initial compensable rating.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

There is no evidence or allegation of exceptional factors in this appeal with respect to the Veteran's hearing loss.  The symptom of the Veteran's disability is impaired hearing.  This symptom is specifically contemplated by the rating criteria under DC 6100.  Thus, referral for consideration of an extraschedular evaluation is not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that following service the Veteran was gainfully employed in various occupations, such as a cryptologist and engineer.  He was employed as recently as the date of his July 2010 substantive appeal (VA Form 9).  During the August 2011 VA examination he reported that he was retired.  Although he has reported that his hearing disability had some adverse impacts upon his employment, he has not reported, and the evidence does not otherwise reflect, that he retired due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.  









ORDER

The appeal, as to entitlement to service connection for Type II diabetes mellitus and hypertension, is dismissed.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


